

116 HR 3203 IH: Marine Energy Research and Development Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3203IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Deutch (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide research, development, and deployment of marine energy, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Marine Energy Research and Development Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Amendment to short title.
					Sec. 4. Definition of marine energy.
					Sec. 5. Marine energy research and development.
					Sec. 6. National Marine Energy Centers.
					Sec. 7. Authorization of appropriations.
				
			2.Purpose
 It is the purpose of this Act to support marine energy programs that— (1)promote the research and development of increased energy generation and capacity at reduced costs;
 (2)promote research and development that improves environmental outcomes of marine energy technologies;
 (3)provide grid stability and create new market opportunities; and (4)promote job creation in the energy sector.
 3.Amendment to short titleSection 631 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001) is amended by striking and Hydrokinetic Renewable from the short title.
 4.Definition of marine energySection 632 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17211) is amended to read as follows:
			
 632.DefinitionsFor purposes of this subtitle, the term marine energy means energy from— (1)waves, tides, and currents in oceans, estuaries, and tidal areas;
 (2)free flowing hydrokinetic water in rivers, lakes, and streams; (3)free flowing hydrokinetic water in man-made channels; and
 (4)differentials in ocean temperature (ocean thermal energy conversion).. 5.Marine energy research and developmentSection 633 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17212) is amended to read as follows:
			
				633.Marine energy research and development
 (a)In generalThe Secretary, acting through the Water Power Technologies Office, in consultation with the Secretary of the Interior, the Secretary of Commerce, and the Federal Energy Regulatory Commission, shall conduct a program to accelerate the introduction of marine energy production into the United States energy supply, giving priority to technologies most likely to lead to commercial utilization, while fostering accelerated research, development, demonstration, and commercial application of technology, including programs to—
 (1)assist technology development at a variety of scales, including full scale prototypes, in order to improve the components, processes, and systems used for power generation from marine energy resources;
 (2)establish and expand critical testing infrastructure and facilities necessary to— (A)cost-effectively and efficiently test and prove marine energy devices; and
 (B)accelerate the technological readiness and commercialization of such devices; (3)support efforts to increase the efficiency of energy conversion, lower the cost, increase the use, improve the reliability, and demonstrate the applicability of marine energy technologies by participating in demonstration projects;
 (4)investigate variability issues and the efficient and reliable integration of marine energy with the utility grid;
 (5)identify and study critical short- and long-term needs to create a sustainable marine energy supply chain based in the United States;
 (6)increase the reliability and survivability of marine energy technologies; (7)verify the performance, reliability, maintainability, and cost of new marine energy device designs and system components in an operating environment;
 (8)consider the protection of critical infrastructure, such as adequate separation between marine energy devices and projects and submarine telecommunications cables, including consideration of established industry standards;
						(9)
 (A)coordinate the programs carried out under this section with, and avoid duplication of activities across, programs of the Department and other applicable Federal agencies, including National Laboratories; and
 (B)coordinate public-private collaboration in carrying out the programs under this section; (10)identify opportunities for joint research and development programs and the development of economies of scale between—
 (A)marine energy technologies; and (B)other renewable energy and fossil energy programs, offshore oil and gas production activities, and activities of the Department of Defense;
 (11)identify, in conjunction with the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, and other relevant Federal agencies as appropriate, the potential environmental impacts, including potential impacts on fisheries and other marine resources, of marine energy technologies, measures to prevent adverse impacts, and technologies and other means available for monitoring and determining environmental impacts;
 (12)identify, in conjunction with the Secretary of the Department in which the United States Coast Guard is operating, acting through the Commandant of the United States Coast Guard, the potential navigational impacts of marine energy technologies and measures to prevent adverse impacts on navigation; and
 (13)support in-water technology development with international partners using existing cooperative procedures (including memoranda of understanding) to—
 (A)allow cooperative funding and other support of value to be exchanged and leveraged; and (B)encourage international research centers and international companies to participate in the development of marine energy technology in the United States and to encourage United States research centers and companies to participate in marine energy projects abroad.
 (b)Cost sharing and merit reviewThe Secretary shall carry out the program under this section in compliance with sections 988 and 989 of the Energy Policy Act of 2005 (42 U.S.C. Sec. 16352, 16353)..
 6.National Marine Energy CentersSection 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)CentersThe Secretary shall award grants to institutions of higher education for continuation and expansion of the research, development, and testing activities at the National Marine Energy Centers established as of January 1, 2019, and the establishment of new National Marine Energy Centers. In selecting locations for new Centers, the Secretary shall consider one of the following criteria:
 (1)Hosts an existing marine energy research and development program in coordination with an engineering program at an institution of higher education.
 (2)Has proven expertise to support environmental and policy-related issues associated with the harnessing of energy in the marine environment.
 (3)Has access to and utilizes marine resources. (b)PurposesThe Centers shall coordinate among themselves, the Department and the National Laboratories to—
 (1)advance research, development, and demonstration of marine energy technologies; (2)support in-water testing and demonstration of marine energy technologies, including facilities capable of testing—
 (A)marine energy systems of various technology readiness levels and scales; (B)a variety of technologies in multiple test berths at a single location; and
 (C)arrays of technology devices; and (3)serve as information clearinghouses for the marine energy industry by collecting and disseminating information on best practices in all areas relating to developing and managing marine energy resources and energy systems.
 (c)Cost sharingThe Secretary shall carry out the program under this section in compliance with section 988(b)(4) of the Energy Policy Act of 2005 (42 U.S.C. 16352)..
 7.Authorization of appropriationsSection 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) is amended by inserting and $150,000,000 for each of fiscal years 2020 and 2021  after 2008 through 2012.
		